711 N.W.2d 746 (2006)
474 Mich. 1110
Dennis A. WOLFE, and all others similarly situated, Plaintiff-Appellant,
v.
WAYNE-WESTLAND COMMUNITY SCHOOLS, Defendant-Appellee.
Docket No. 129220, COA No. 251076.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the June 23, 2005, 267 Mich.App. 130, 703 N.W.2d 480, judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.